The election of Silas Kellogg, returned a member from the town of Sheffield, which had previously united with the town of Mount Washington in the choice of a representative, was controverted by the latter town, on the ground, that the votes of the inhabitants thereof had been improperly and illegally rejected by the selectmen of Sheffield.1
It appeared by a memorial of the selectmen of Sheffield, that they gave notice to the selectmen of Mount Washington, that the votes of the inhabitants of that town would not be received, at the meeting for the choice of a representative in Sheffield, as had been the practice in former years; and that this notice was given in season to have enabled the selectmen of Mount Washington to call a meeting for the election of a representative therein, if they had seen proper to do so.
The committee on elections reported, that Mount Washington was incorporated as a town, previous to the adoption of the constitution, with all the powers, privileges, and immunities of towns, except the sending of a representative, for which purpose it was annexed to Sheffield, and the inhabitants thereof, in the choice of representatives, were considered, to all intents and purposes, as inhabitants of Sheffield; that the third section of the first chapter of the constitution, having *84provided that every town then incorporated might elect one representative, did thereby give to the town of Mount Washington the right to vote by itself in the choice of representative; and, therefore, that Silas Kellogg, the member returned from Sheffield, was duly elected and entitled to his seat.1

 31 J. H. 102.


 31 J. H. 40.